DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-9 are presently pending in this application. 
Specification
The disclosure is objected to because of the following informalities: 
The Applicant filed an Amendment to the Specification on 20 November 2019 to add a paragraph “CROSS-REFERENCE TO RELATED APPLICATION(S)”. However, the Specification as originally filed already includes a paragraph “CROSS-REFERENCE TO RELATED CASES” with similar continuing parent/benefit claim information. It is unclear as to which (or both) of these paragraphs is intended to be included in the specification. Furthermore, the Amendment to the Specification filed on 20 November 2019 states in Line 2, “a continuation of US. Patent Application No. 8,244,359”, which appears to have been intended to be “a continuation of U.S. Patent No. 8,244,359”. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-31 of U.S. Patent No. 8,244,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application recite a method of altering breathing by providing stimulation, which is substantially the same subject matter as performed by the device as in Claims 1-31 of U.S. Patent No. 8,244,359, with minor wording of the claim details, in that both sets of claims are directed towards phrenic nerve stimulation to treat breathing disorders by causing changes in breathing patterns with nearly identical methods.  
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,518,090. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of prolonging a breath and trapping air within a lung via stimulation of a phrenic nerve after the inspiration phase, with minor wording of the method details, and wherein the claims of the present application are broader in scope than the claims of U.S. Patent No. 10,518,090.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US Patent No. 7,082,331) in view of Burnes et al. (US Publication No. 2003/0195571).
Regarding Claims 1, 5, and 9,  Park et al. discloses a method of prolonging breath and reducing breathing rate (Abstract, Col. 3, Lines 10-51) in a patient having a diaphragm innervated by a phrenic nerve and a vein near the phrenic nerve (9, 18,16, Fig. 1, Col. 3, Lines 10-37), the method comprising: implanting a stimulation electrode in a patient proximate the phrenic nerve (14, 16, Fig. 1, Col. 5, Lines 35-60); measuring respiration of the patient to find the inspiration phase of a breath (Col. 3, Lines 10-35, Col. 6, Lines 25-35, Col. 7, Lines 1-21); and stimulating the phrenic nerve via the stimulation electrode (Abstract, Col. 5, Lines 35-60) after the beginning of the inspiration phase (Col. 6, Lines 25-65, Abstract, Col. 7, Lines 1-15) said stimulation magnitude being sufficient to still the diaphragm resulting in a substantial amount of air trapped in at least one lung (trapping air by occluding airway and preventing further inspiration/expiration, Col. 3, Lines 10-50, Col. 6, Lines 25-65, Abstract, Col. 7, Lines 1-35), and said stimulation duration exceeding a natural expiration phase of breath (over several breaths/breathing cycles, Col. 3, Lines 10-50, Col. 6, Lines 25-65, Col. 7, Lines 15-35) and said stimulation duration being sufficient to reduce breathing rate of the patient (Col. 3, Lines 10-50, Col. 6, Lines 25-65, Col. 7, Lines 10-35). Park et al. discloses implanting a stimulation electrode in a patient proximate the phrenic nerve (14, 16, Fig. 1, Col. 5, Lines 51-61), but does not specifically disclose implanting a stimulation electrode in a vein of a patient proximate the phrenic nerve. However, Burnes et al. teaches a method of controlling breathing (Abstract) by stimulating the phrenic nerve with a stimulation electrode implanted within a vein proximate the phrenic nerve (Paragraph 0041-0042). It would have been obvious to one having ordinary skill in the art at the time of the invention to implant the stimulation electrode within a vein, as taught by Burnes et al., in the method of prolonging breath and reducing breathing rate as disclosed by Park et al., in order to locate the electrode at an adequate and accessible implantation site to sufficiently capture the phrenic nerve, and further because Park et al. discloses that the phrenic nerves may be stimulated at any point along their path (Col. 5, Lines 51-61). 
Regarding Claims 2, 3, and 6, Park et al. discloses a method further characterized by said stimulation beginning at a time after peak of the inspiration phase (before exhalation, Col. 3, Lines 10-35, Col. 6, Lines 25-65, Abstract, Col. 7, Lines 1-15), and said stimulation duration being sufficient to delay expiration (Col. 3, Lines 10-35, Col. 6, Lines 25-65, Abstract, Col. 7, Lines 1-15).  
Regarding Claims 4 and 8, Park et al. discloses a method further comprising repeating measuring and stimulation steps for selected breaths (repeating stimulation based on measured breathing data and effectiveness of stimulation, Col. 7, Lines 40-60, Col. 3, Lines 10-63, Col. 8, Lines 20-35).  
Regarding Claim 7, Park et al. discloses a method further characterized by said stimulation duration being sufficient to prevent apnea (Col. 3, Lines 10-63, Col. 9, Lines 47-67).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Tehrani et al. (US Publication No. 2006/0122662) discloses a method of prolonging breath in a patient using phrenic nerve stimulation after the beginning of the inspiration phase of a breath (Abstract, Paragraph 0053, 0056, 0078-0079, 0082-0086). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792